DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 9 are objected to because of the following informalities: 
Claim 4 recites the limitation "the plurality of the connecting portion" in line 4. "the plurality of the connecting portion" should be replaced with "the plurality of the connecting portions” (also see 112 rejection for this limitation).
Claim 9 recites the limitation "the edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the plurality of the connecting portion" in line 4. Claim 1 recites, “ a middle case… comprising a connecting portion” in line 4. It is not clear whether "the plurality of the connecting portion" of claim 4 referring back to the “connecting portion” of claim 1. At the same time claim 1 mentions “a connecting portion” and claim 4 mentions “the plurality of connecting portions”. It is not clear if there is one connecting portion or more than one connecting portions. For the purpose of examination, both the connecting portion of claim 1 and 4 is assumed to be the same structure.
Claim 5 is rejected as being dependent on claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20200201386; “Hwang” hereinafter) in view of Sato (US 20150049434; “Sato” hereinafter).
Regarding claim 1, Hwang discloses a mobile terminal comprising: a display unit (160); a metal plate (320, fig. 3A; “metal plate 320”, Par. [0050]),configured to support a rear surface of the display unit (“the metal plate 320 can take a role of bracket of the display 160. The metal plate 320 can fix the display 160 to the electronic device 101”, Par. [0055]); a middle case (310, figs. 3A, 3D) arranged around the metal plate (figs 3A-3D); a molding portion (330) injection-molded between an inner surface of the middle case and the metal plate (“a non-conductive bonding member 330 is molded by an extruder through insert injection molding, the non-conductive bonding member 330 can physically or chemically combine and electrically separate the metal frame 310 and the metal plate 320”, Par. [0062]); and a rear case (fig. 2) coupled to a rear surface of the middle case and configured to define an exterior of the rear surface (“the rear cover 240 may configure a second external surface of the electronic device 101”, Par. [0047], also see fig. 2), wherein the middle case is formed of an amorphous metal (“wherein the metal frame comprises at least one metallic material different from the metal plate, wherein the metallic material is at least one of an aluminum alloy, a stainless steel, a titanium alloy, or an amorphous metal”, Claim 13, also see Par. [0052], [0054]).
Hwang does not explicitly disclose a middle case comprising a connecting portion projected from an inner surface and connected with the metal plate; the middle case having higher strength and rigidity than a metal of the metal plate. 
Sato teaches a mobile terminal device (10) comprising a middle case (15) and an intermediate plate (70); the middle case comprising a connecting portion (41 or 42) projected from an inner surface (fig. 6) and connected with the intermediate plate (hooks 81 of the intermediate plate 70 is connected to the holes 82 of the supporting pieces 41, fig. 14, Par. [0095]); the middle case having higher strength and rigidity than that of the intermediate plate (“The intermediate member 70 is less rigid than the frame member 15”, Par. [0086], also see Par. [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mobile terminal device of Hwang to include a connecting portion projected from an inner surface and connected with the intermediate plate, and the middle case having higher strength and rigidity than of the intermediate plate as taught by Sato because the connecting portion provides connecting or adhering means for mechanically connecting the intermediate plate to the middle case, and the higher strength and rigidity of the middle case provides protection to the inner lying component like display panel as suggested by Sato. 
Regarding claim 2, Hwang in view of Sato does not explicitly disclose wherein the metal plate is formed of a metal having a higher heat transfer coefficient and a lower electric resistance than the metal of the middle case.  

However, Hwang teaches that the metal frame is made of at least one  of an aluminum alloy, a stainless steel, a titanium alloy, or an amorphous metal; and the metal plate is formed with at least one of an aluminum alloy, stainless steel, titanium alloy, or an amorphous alloy. It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to select the material of the metal having a higher heat transfer coefficient and a lower electric resistance than the metal of the middle case, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The modification provides the metal plate having a good conduction of heat and electricity for heat dissipation and electrical connection like grounding.
Regarding claim 3, Hwang in view of Sato wherein the metal plate is formed of aluminum or magnesium (“the material of the metal plate 320 may be at least one of an aluminum alloy, stainless steel, …”, Par. [0053], Hwang).  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Sato  as applied to claim 1, and in further view of Seol et al. (US 20160344439; “Seol” hereinafter).
Regarding claim 4, (as best understood) Hwang in view of Sato discloses a wireless communication unit configured to supply an electric power to the middle case and implement RF communication (“The printed circuit board may install or include at least one of a communication module and a processor electrically connected to at least one part of the metal frame 310. The metal frame 310 can take a role of an antenna by electrically connecting to the communication module. The printed circuit board can be disposed by contacting with a side of the metal plate 320 or adjacent to the metal plate 320”, Par. [0055], Hwang), wherein the plurality of the connecting portion are arranged at intervals in the inner surface of the middle case (the connecting portion 42 of Sato arranged at a certain intervals, fig. 6).
Hwang does not explicitly disclose the distance between the connecting portions is different from the wavelength of a signal used in the RF communication.
Seol teaches a wireless communication unit (“a first antenna (e.g., the above-described first radiating conductor 161 and power feeding conductor 161a) …one or more wireless communication circuits (e.g., the above-described communication module 22) that are disposed on the PCB, and are electrically connected to at least one of the first antenna and the second antenna”, Par. [0153]) is configured to supply an electric power to the middle case (161) and implement RF communication (Par. [0153]). (Note: “the first radiating conductor 161 having the first shape S1 forms a first resonant frequency in the 900 MHz band and a second resonant frequency in the 1.9 GHz band”, Par. [0090]. The corresponding wavelength for this frequency would be in the range of micrometer or smaller).
The size of the connecting portion (42 of Sato, fig. 6 or connecting portions of Choi, fig. 3) is in visible size range. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a wireless communication unit that has a wavelength in the range of micrometer or less as taught by Seol because such modification provides standard frequency band at which modern wireless technology works.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arranged connecting portion at intervals having distance that is different from the wavelength of a signal used in the RF communication, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). The larger separation distance between the connecting portions minimizes the weight of the device.
	
Regarding claim 5, (as best understood) Hwang in view of Sato and Seol discloses the signal used in the RF communication is 700MHz-900MHz or 1700MHz-2100MHz (“the first radiating conductor 161 having the first shape S1 forms a first resonant frequency in the 900 MHz band and a second resonant frequency in the 1.9 GHz band”, Par. [0090]).
Hwang in view of Sato and Seol does not explicitly disclose the connecting portions are arranged along the middle case at intervals of 20mm~24mm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arranged connecting portion such that the connecting portions are arranged along the middle case at intervals of 20mm~24mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). The larger separation distance between the connecting portions minimizes the weight of the device.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Sato  as applied to claim 1, and in further view of Choi et al. (US 20170006715; “Choi” hereinafter).
	Regarding claim 6, Hwang in view of Sato discloses the mobile terminal as claimed in claim 1.
	Hwang in view of Sato does not explicitly disclose wherein the connecting portion is connected with the metal plate via a rivet.  
Choi teaches a mobile terminal(100) comprising: a case (102) and a plate (101); wherein the case includes a connecting portion (portion containing a hole 151, fig. 5), and the connecting portion is connected with the plate (101) via a rivet (153) (“The case member 102 may include a coupling hole 151 corresponding to the coupling member 153. The coupling member 153 may include, e.g., a screw, rivet, or fusion member. For example, the supporting member 101 may be attached and fixed to the case member 102 by screwing into the coupling hole 151”, Par. [0075]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the mobile terminal of Hwang in view of Sato to have the connecting portion being connected with the metal plate via a rivet as taught by Choi because such modification provides mechanical connecting means between the plate and the case that prevents unnecessary movement or separation of the plate during external impact.
Regarding claim 7, Hwang in view of Sato and Choi (relied on Choi) teaches wherein the connecting portion comprises, an area (an inner extended portion of 102 that supports the supporting member 101 which includes a hole 151, fig. 5) extended from the inner surface of the case (102) and toward the display unit (103b); and a fastening area (area or portion of the case 102 containing the hole 151, fig. 5) extended from one end of the area, in parallel with the metal plate (101), and connected with the metal plate via the rivet (153).  
Hwang in view of Sato and Choi does not explicitly disclose the area that extended from the inner surface of the case is inclined.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the connecting portion of Hwang in view of Sato and Choi to have an inclined shape, since changing the shape of the connecting portion appears to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification to have inclined area provides more space for the metal plate and/or the display panel.
Regarding claim 8, Hwang in view of Sato and Choi (relied on Choi, fig. 5) teaches wherein the metal plate (101) comprises a groove (bosses 113 includes a hole for the screw 153, fig. 5) provided in an edge and configured to receive the fastening area (area having a hole 151) and a hole (151) is formed in one of the fastening area and the groove and a rivet projection (153) is provided in the other one to be inserted in the hole (151).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Sato and Choi as applied to claim 7, and in further view of An et al. (US 20160373597; “An” hereinafter).
Regarding claim 9, Hwang in view of Sato and Choi discloses the mobile terminal as claimed in claim 7.
Hwang in view of Sato and Choi does not explicitly disclose wherein the metal plate comprises a rivet projection projected from the edge backwardly and configured to be inserted in the hole formed in the fastening area.  
An teaches  a terminal device including a support plate (130) comprises a rivet projection (133) projected from an edge of the supporting plate (130) backwardly and configured to be inserted in a hole formed in the fastening area of a frame (155) (figs. 3-5). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the connecting portion of Hwang in view of Sato and Choi to include a  rivet projection projected from the edge of the metal plate backwardly and configured to be inserted in the hole formed in the fastening area	 as taught by An because such modification provides easy access to the inner lying components from the rear side of the terminal device during maintenance or replacement.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Sato and Choi as applied to claim 7, and in further view of Choi et al. (US 20160062391; “Choi’391” hereinafter).
Regarding claim 10, Hwang in view of Sato and Choi discloses the molding portion (330, Hwang) is configured to contact with an edge of a rear surface of the display unit (160, Hwang, fig. 4A-C), while surrounds the connecting portions (Sato, figs. 1-2; Choi, fig. 5).  
Hwang in view of Sato and Choi does not explicitly disclose wherein an edge of the display unit is bent backwardly to contact with a front surface of the middle case.
Choi’391 teaches an edge of the display unit (150) is bent backwardly to contact with a front surface of the middle case (210) (figs. 9-10).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the connecting portion of Hwang in view of Sato and Choi to have an edge of the display unit bent backwardly to contact with a front surface of the middle case as taught by Choi’391 because such modification provides curved edged display with extended display area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841